EXHIBIT 10.3

TRUST AGREEMENT

This Trust Agreement dated this 12th day of September, 2007 (the “Trust
Agreement”), is entered into by and among (i) Live Nation, Inc., a Delaware
corporation (“Buyer Parent”), (ii) Samco Investments Ltd., a Turks and Caicos
company (“Samco”) and Michael Cohl (“Cohl”, and together with Samco, the
“Majority Sellers”) (Buyer Parent and the Majority Sellers collectively, the
“Parties,” and individually, a “Party”) and (iii) Wells Fargo Bank, National
Association (“Trustee”).

RECITALS

A. Simultaneously with the execution of this Trust Agreement, the Parties,
together with certain other contracting parties, have executed and entered into
(i) that certain Stock Purchase Agreement (the “Stock Purchase Agreement”) and
(ii) that certain Lockup and Registration Rights Agreement (the “Lockup
Agreement”).

B. Pursuant to Section 2.2(b) of the Stock Purchase Agreement, the Buyer Parent
shall deliver to the Trustee 5,414,635 shares (the “Trust Shares”) of common
stock of Buyer Parent, par value $0.01 per share, in satisfaction of the
consideration for the purchase of certain securities from the Majority Sellers
as more fully set forth in the Stock Purchase Agreement.

C. Trustee agrees to hold, sell and distribute proceeds of the Trust Shares on
and subject to the terms of this Trust Agreement.

In consideration of the promises and agreements of the Parties and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties and the Trustee agree as follows:

ARTICLE 1

TRUST

Section 1.1. Appointment of Trustee. The Parties hereby appoint the Trustee as
the trustee to hold the Trust Shares in accordance with the terms, conditions
and provisions of this Trust Agreement, and the Trustee hereby accepts such
appointment subject to the terms, conditions and provisions of this Trust
Agreement.

Section 1.2. Receipt of Trust Shares. Upon execution hereof, Buyer Parent shall
issue the Trust Shares to the Trustee in the manner required by, and in
accordance with the terms of, the provisions of the Stock Purchase Agreement.
Notwithstanding the foregoing, the Trustee shall not be required to review,
interpret or understand the provisions of the Stock Purchase Agreement
concerning the issuance of the Trust Shares as described herein but may rely
solely upon the delivery of the Trust Shares by the Buyer Parent as conclusive
evidence that such Trust Shares have been issued in the manner required by, and
in accordance with the terms of, the provisions of the Stock Purchase Agreement.

Section 1.3. Trust Certificates. Upon execution hereof, the Trustee shall issue
to each Majority Seller a Trust Certificate in the form of Exhibit A hereto
evidencing a right to receive the net proceeds from the sale of the following
number of Trust Shares allocated to each Majority Seller:

         
Majority Seller
  Number of Trust Shares
 
       
Samco
    4,829,269  
Cohl
    585,366  

As used herein, the term “Allocated Shares” shall mean, with respect to a
Majority Seller, the Trust Shares that are allocated to such Majority Seller in
accordance with the foregoing terms. A Majority Seller’s number of Allocated
Shares shall be reduced to the extent that such Majority Seller’s Allocated
Shares are sold and the proceeds thereof are distributed to such Majority Seller
in accordance with the terms of Section 1.4 hereof. Each Majority Seller is
entitled to only those rights in respect of such Majority Seller’s Allocated
Shares as are specifically set forth in this Trust Agreement and not otherwise.
The Trustee shall have no obligation to ensure compliance with any federal or
state securities or tax laws in issuing the Trust Certificates described in this
Section 1.3, and makes no representations or warranties whatsoever with respect
to the value, validity or enforceability of the Trust Certificates.

Section 1.4. Sale of Trust Shares.

(a) General Provision. Subject to the limitations and restrictions on the sale
of the Trust Shares as set forth in the Lock Up Agreement, each Majority Seller
shall have the express right and authority to require the Trustee to (i) sell
all or any portion of the Allocated Shares of such Majority Seller in accordance
with and pursuant to the terms of this Trust Agreement and (ii) distribute the
net proceeds of any such sale to such Majority Seller in accordance with and
pursuant to the terms of this Trust Agreement. Notwithstanding the foregoing,
the Trustee shall not be required to review, interpret or understand the
limitations and restrictions on the sale of the Trust Shares as set forth in the
Lock Up Agreement but may solely rely upon the terms and provisions set forth in
this Trust Agreement in determining whether it is authorized to sell any Trust
Shares.

(b) Procedures for Requiring the Sale of Trust Shares.

(i) Each Majority Seller may demand that the Trustee sell all or any portion of
that Majority Seller’s Allocated Shares by delivering an irrevocable written
instruction (“Sale Demand Notice”) to sell a designated number of such Allocated
Shares as specified therein. Each Sale Demand Notice shall include a descriptive
narrative explaining the specific provisions contained in the Lock Up Agreement
that permit or authorize the sale of the number of Allocated Shares specified in
such Sale Demand Notice.

(ii) The Trustee shall deliver to the Buyer Parent a copy of each Sale Demand
Notice as soon as reasonably practicable after receipt thereof.

(iii) Following Buyer Parent’s receipt of a copy of any Sale Demand Notice
pursuant to Section 1.4(b)(ii), Buyer Parent shall have five (5) business days
to provide a written notice (“Sale Objection Notice”) to the Trustee and to the
applicable Majority Seller setting forth in a descriptive narrative the specific
provisions contained in the Lock Up Agreement that Buyer Parent believes would
prohibit the sale of all or some specified portion of the Allocated Shares (the
“Tentative Restricted Shares”) designated for sale in such Sale Demand Notice.

(iv) Any dispute as to whether any Tentative Restricted Shares may be sold by
the Trustee shall be resolved between Buyer Parent and the applicable Majority
Seller in accordance with the terms and provisions of Section 1.6 hereof.

(c) Allocated Shares to be Sold. The Trustee shall sell the following Trust
Shares in the manner set forth in Section 1.4(d) hereof:

(i) Trust Shares that are designated for sale in written instructions delivered
to the Trustee and signed by both the Buyer Parent and a Majority Seller but in
no event more than the remaining number of Allocated Shares of such Majority
Seller.

(ii) All of the Trust Shares designated for sale in a Sale Demand Notice if the
Trustee does not receive a Sale Objection Notice from Buyer Parent within five
(5) business days following delivery to Buyer Parent of such Sale Demand Notice
pursuant to Section 1.4(b)(ii).

(iii) Any Trust Shares designated for sale in a Sale Demand Notice that are not
designated as Tentative Restricted Shares by Buyer Parent in a timely provided
Sale Objection Notice.

(iv) Any Tentative Restricted Shares that are subsequently determined to be free
of all restrictions on sale contained in the Lock Up Agreement pursuant to a
final order issued in an arbitration proceeding conducted in accordance with
Section 1.6 hereof.

Except as expressly authorized by this Section 1.4(c), the Trustee shall not
sell any Trust Shares.

(d) Manner of Sale by Trustee. The Trustee shall sell all Trust Shares that it
is required to sell pursuant to the terms of Section 1.4(c) hereof as follows:

(i) If the written instructions provided to the Trustee pursuant to
Section 1.4(c)(i) include instructions that some or all of the Trust Shares
described therein must be sold to the Buyer Parent, then the Trustee will sell
the Trust Shares to the Buyer Parent on the price and terms set forth in such
written instructions.

(ii) The Trustee shall sell, in a reasonably prompt manner, subject to the
limitations of Rule 144 under the Securities Act, if applicable, and in an
orderly and prudent manner, all such Trust Shares that are not required to be
sold to the Buyer Parent pursuant to Section 1.4(d)(i) as follows:

(A) Except as provided in clauses (B) or (C), such Trust Shares shall be sold as
the Trustee determines, in its reasonable judgment, pursuant to one or more
broker’s transactions effected on the open market pursuant to Rule 144 under the
Securities Act of 1933 (the “Securities Act”), which sale shall be made through
one of the brokerage firms identified on Exhibit C hereto or such other
brokerage firm selected by the Majority Sellers and reasonably approved by Buyer
Parent as indicated in a written instruction jointly provided to the Trustee.

(B) If the Majority Seller whose Allocated Shares are being sold should provide
written notice (“Private Sale Notice”) to the Trustee before such Trust Shares
are sold pursuant to clause (A) above that the Trustee should sell the Trust
Shares to one or more buyers designated in such Private Sale Notice in a private
sale upon terms designated in such Private Sale Notice, then the Trustee shall
sell those Trust Shares in accordance with the instructions contained in such
Private Sale Notice in lieu of broker’s transactions effected pursuant to clause
(A) above; provided that, the Trustee shall not effect any such private sale
unless the purchase documents for such private sale,

(1) include a representation and warranty from each buyer that such buyer (i) is
not a competitor of the Buyer Parent (or any Affiliate of a competitor of the
Buyer Parent) with consolidated gross revenues of more than $100,000,000 during
the most recent fiscal year, (ii) are not any of the Majority Sellers or an
Affiliate or an Immediate Family Member of any of the Majority Sellers and
(iii) are not an intermediary party for any Person described in clauses (i) or
(ii);

(2) are accompanied by an opinion of counsel from a law firm reasonably approved
by Buyer Parent to the effect that no registration is required under the
Securities Act or any applicable state securities or “blue sky” laws for the
sale of the Trust Shares in such private sale; and

(3) have been reviewed and approved by the Buyer Parent, in its reasonable
discretion, to confirm that such purchase documents do not contain any untrue
statements of a material fact about the Buyer Parent or omit to state a material
fact necessary in order to make the statements made about the Buyer Parent, in
the light of the circumstances under which they were made, not misleading.

(C) If (x) the Majority Seller whose Allocated Shares are being sold include in
the Sale Demand Notice a statement that the sale of the designated Trust Shares
shall be effected under a registration statement to be filed pursuant to the
Lockup Agreement or (y) the Trust Shares to be sold have a value equal to or in
excess of $50,000,000 and Buyer Parent notifies the Trustee and the Majority
Seller before such Trust Shares are sold pursuant to clause (A) above that such
Allocated Shares shall be sold in an underwritten public offering pursuant to
Section 2.3 of the Lockup Agreement, then the Trustee shall follow further joint
written instructions from Buyer Parent, on the one hand, and the applicable
Majority Seller, on the other, in connection with the effectuation of a sale of
such Allocated Shares pursuant to such a registration statement or an
underwritten offering pursuant to the terms of the Lockup Agreement. In
furtherance of the foregoing, each of the Parties hereby agrees to take all such
action as may be necessary to arrange for the sale of such Allocated Shares in
accordance with the terms and conditions of the Lockup Agreement.

In the event of conflicting notices provided under clauses (B) and (C), then the
notice under clause (C) will be given priority over the notice provided pursuant
to clause (B) for purposes of determining the manner in which the Trustee will
sell the Trust Shares that are described in such conflicting notices.

(e) Payment to Majority Seller. Within three business days following the
completion of a sale of a Majority Seller’s Allocated Shares, the Trustee will
pay to such Majority Seller the net proceeds, after costs and commissions, from
such sale. As a condition to the Trustee’s obligation to pay such net proceeds
to a Majority Seller, such Majority Seller will be required to surrender its
Trust Certificate to Trustee, and the Trustee will issue a new Trust
Certificate, if necessary, to such Majority Seller, which Trust Certificate
shall reflect the number of any remaining unsold Allocated Shares of such
Majority Seller.

Section 1.5. Distribution of Shares from Trust in Certain Events.

(a) Company Issuance Option. Buyer Parent shall have the option (the “Company
Issuance Option”), exercisable at any time during the term of this Trust
Agreement, to require the Trustee to distribute all Trust Shares to the Majority
Sellers by providing written notice to the Trustee and the Majority Sellers
expressly exercising the Company Issuance Option and certifying that (i) a
majority of a quorum of the stockholders of Buyer Parent attending, in person or
by proxy, a duly called and convened regular or special meeting of the
stockholders of Buyer Parent, have approved the transfer of the Trust Shares by
the Trustee to a Majority Seller or (ii) Rule 312.03 of the Listed Company
Manual of the New York Stock Exchange (“NYSE Rules”) would not apply to the
distribution of the Trust Shares to the Majority Sellers at the time of the
exercise of the Company Issuance Option.

(b) Deemed Exercise of Company Issuance Option. Buyer Parent shall be deemed to
have exercised the Company Issuance Option upon the earlier to occur of the
following events (“Trigger Events”):

(i) A majority of a quorum of the stockholders of Buyer Parent has approved, in
person or by proxy, at a duly called and convened regular or special meeting,
the transfer of the Trust Shares by the Trustee to the Majority Sellers;

(ii) A change in circumstances has occurred that results in Section 312.03 of
the NYSE Rules no longer applying to the transfer of the Trust Shares from the
Trustee to the Majority Sellers; or

(iii) The NYSE has repealed Section 312.03 of the NYSE Rules (and any successor
thereto) without replacing such rule with a similar, substitute or successor
rule.

(c) Procedure for Establishing Deemed Exercise of Company Issuance Option.

(i) If the Majority Sellers believe that one of the Trigger Events has occurred
and the Buyer Parent has not exercised the Company Issuance Option pursuant to
Section 1.5(a), then the Majority Sellers may provide written notice (“Trigger
Notice”) to the Trustee advising which of the Trigger Events it believes has
occurred.

(ii) The Trustee shall deliver to the Buyer Parent a copy of any Trigger Notice
as soon as reasonably practicable after receipt thereof.

(iii) Following Buyer Parent’s receipt of a copy of any Trigger Notice pursuant
to Section 1.5(c)(ii), Buyer Parent shall have five (5) business days to provide
a written notice (“Trigger Objection Notice”) to the Trustee and to the Majority
Sellers asserting that it does not believe that the Trigger Event designated in
the Trigger Notice has occurred.

(iv) Any dispute as to whether any Trigger Event has occurred shall be resolved
between Buyer Parent and the Majority Sellers as follows:

(A) If the dispute relates to whether or not the Trigger Event described in
Section 1.5(b)(ii) has occurred, then (x) the Parties will cooperate with one
another to submit to the New York Stock Exchange (“NYSE”) a joint request for a
ruling as to whether Section 312.03 of the NYSE Rules would apply to a transfer
of the Trust Shares from the Trustee to the Majority Sellers and (y) the Trigger
Event described in Section 1.5(b)(ii) will only be deemed to have occurred in
the event that the NYSE provides a written ruling that Section 312.03 would not
apply to a transfer of the Trust Shares from the Trustee to the Majority Seller.
The Parties will deliver, or cause to be delivered, to the Trustee a copy of any
such written ruling by the NYSE.

(B) All other such disputes shall be resolved in accordance with the terms and
provisions of Section 1.6 hereof.

(d) Distribution of Trust Shares. The Trustee shall redeem each Majority
Seller’s Trust Certificate in exchange for (x) the issuance of the unsold
Allocated Shares of such Majority Seller and (y) the payment of any
undistributed dividends (and any interest or earnings received by the Trustee
with respect to such dividends) previously received by the Trustee attributable
to the unsold Allocated Shares of such Majority Seller upon the first to occur
of the following:

(i) The Buyer Parent exercises the Company Issuance Option pursuant to, and in
accordance with, the provisions of Section 1.5(a) hereof.

(ii) The Majority Sellers provide a Trigger Notice pursuant to, and in
accordance with, Section 1.5(c)(i) hereof, and the Trustee does not receive a
Trigger Objection Notice from Buyer Parent within five (5) business days
following delivery of such Trigger Notice to Buyer Parent pursuant to
Section 1.5(c)(ii).

(iii) A subsequent determination pursuant to a final order issued in an
arbitration proceeding conducted in accordance with Section 1.6 hereof that a
Trigger Event has occurred.

(e) HSR Filing. Notwithstanding the other provisions contained in this
Section 1.5, no Trust Shares may be transferred by the Trustee to any Majority
Seller unless the Buyer Parent and such Majority Seller shall have certified to
the Trustee in writing that (i) no filing is required under the Hart Scott
Rodino Antitrust Improvements Act of 1976 (as amended) (“HSR Act”) by reason of
the acquisition of the Allocated Shares of such Majority Seller or (ii) the
filing required under the HSR Act by reason of the acquisition of the Allocated
Shares of such Majority Seller has been made and the waiting period has expired
by its terms or is terminated early by the applicable regulatory agencies. The
Trustee shall be entitled to rely and shall be fully protected in relying upon
any such certification concerning the HSR Act without further investigation or
verification.

Section 1.6. Resolution of Disputes. If, for any reason, the applicable Majority
Seller and the Buyer Parent are unable to resolve a dispute arising out of a
Sale Objection Notice delivered pursuant to Section 1.4(b)(iii) hereof or a
Trigger Objection Notice delivered pursuant to Section 1.5(c)(iii) hereof to
their satisfaction within five (5) business days after delivery of such Sale
Objection Notice or Trigger Objection Notice, then they may continue to attempt
to resolve such dispute, or either of them may at any time thereafter commence
binding arbitration under the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”) to resolve such dispute. The arbitration shall
be before a three-arbitrator panel, with one arbitrator selected by the Buyer
Parent, one arbitrator selected by the Majority Sellers, and the third
arbitrator selected by the two arbitrators. At least one arbitrator will be an
attorney. Two or more of the arbitrators shall have the authority to make the
final and binding decision with respect to such dispute and any such decisions
shall be binding upon the Majority Sellers and the Buyer Parent, and the Trustee
may rely upon any such decision for all purposes hereof. The final decision of
the arbitrators must be issued in a written form, and the arbitrators will be
required to provide a copy of the final written decision to the Buyer Parent,
the Majority Sellers and the Trustee. The applicable Majority Seller and the
Buyer Parent shall each bear their own internal expenses and attorney’s fees and
expenses in connection with any arbitration brought pursuant to this
Section 1.6. Any arbitration commenced pursuant to this Section 1.6 shall be
conducted in Miami, Florida, unless otherwise mutually agreed by the Majority
Sellers and the Buyer Parent. Nothing in this Section 1.6 shall preclude either
the Majority Sellers or the Buyer Parent from seeking immediate recourse to a
court of competent jurisdiction to: (i) enforce the terms of, or an arbitration
award under this Section 1.6; (ii) seek a temporary restraining order,
preliminary injunction or other equitable relief (including specific
performance), where such relief is necessary to protect its interests, or
(iii) to grant recovery of specific property. All matters relating to
arbitration shall be strictly confidential.

Section 1.7. Transfer Restrictions. The Trust Certificates will not be
transferable by a Majority Seller except to (i) Affiliates of such Majority
Seller, (2) an Immediate Family Member of such Majority Seller or any trust
established for the benefit of one or more Immediate Family Members of such
Majority Seller for estate planning purposes or (iii) the other Majority Seller.

Section 1.8. Dividends. Trustee will receive, and invest in a Wells Fargo Bank
Money Market Deposit Account, all dividends declared and paid with respect to
the Trust Shares. All dividends, and any interest earned by Trustee on
dividends, with respect to the Trust Shares shall be distributed, net of any
taxes and withholding obligations, to the Majority Sellers in proportion to each
of their unsold Allocated Shares.

Section 1.9. Voting Rights.

(a) Possession of Voting Power. The Trustee shall possess and shall be entitled
to exercise in person or by proxy in respect of any and all Trust Shares at any
time deposited under this Trust Agreement, all rights and powers to vote the
Trust Shares; provided, however, that the Trustee will exercise such rights and
powers to vote the Trust Shares, and shall vote the Trust Shares, in conformance
with the vote of the majority of the outstanding voting securities of the Buyer
Parent (excluding the Trust Shares) that are also voting on such applicable
matter. The grant of proxy set forth in Section 1.9(c) below shall fully satisfy
the obligations of the Trustee under this Section 1.9(a).

(b) Majority Sellers Excluded from Voting of Trust Shares. The Majority Sellers
will have no right to direct, control or influence the Trustee in connection
with any decision to vote the Trust Shares.

(c) Grant of Proxy. On and subject to the provisions of this Section 1.9(c), the
Trustee hereby grants to the person who is then serving as the Secretary of the
Buyer Parent (“Voting Person”) an irrevocable proxy (this “Proxy”) to vote, or
to execute and deliver written consents or otherwise to act with respect to the
voting of the Trust Shares, as fully, to the same extent, and with the same
effect as the Trustee might or could do under any applicable laws or regulations
governing the rights and powers of shareholders of the Buyer Parent in
connection with any and all matters for which shareholders of the Buyer Parent
are entitled to vote. The Trustee hereby affirms that this Proxy is coupled with
an interest and is irrevocable; provided that this Proxy shall only apply to
those Trust Shares that are owned by the Trustee pursuant to this Trust
Agreement and shall cease to apply with respect to any Trust Shares that may be
sold pursuant to Section 1.4 hereof or that may be distributed to the Majority
Sellers pursuant to Section 1.5 hereof. It is further understood by the Trustee
that this Proxy may be exercised by the Voting Person, his successors as
Secretary of the Buyer Parent or his designated assigns. When exercising the
rights under this Proxy, the Voting Person shall vote the Trust Shares at all
meetings and on all matters (including but not limited to the election of
directors) upon which shareholders of the Buyer Parent are entitled to vote in
conformance with the vote of the majority of the outstanding voting securities
of the Buyer Parent (excluding the Trust Shares) that are also voting on such
applicable matter. The Trustee will hereafter execute such other and further
agreements, documents, proxy cards or other instruments as may be requested by
the Buyer Parent to better implement or carry out the purposes and provisions of
this Proxy.

Section 1.10. Income Tax Allocation and Reporting.

(a) The Parties agree that, for all tax purposes, all interest and other income
from investment of the Trust Shares or gain recognized from any disposition of
the Trust Shares shall, as of the end of each calendar year, be reported as
having been earned by the Majority Sellers, in the pro rata portion indicated by
their respective ownership of Trust Shares as set forth in Section 1.3 above,
whether or not such income was disbursed during such calendar year.

(b) Prior to the execution of this Trust Agreement, the Parties shall provide
the Trustee with certified tax identification numbers by furnishing appropriate
forms W-9 or W-8 and such other forms and documents that the Trustee may
request. The Parties understand that if such tax reporting documentation is not
provided and certified to the Trustee, the Trustee may be required by the
Internal Revenue Code of 1986, as amended, and the Regulations promulgated
thereunder, to withhold a portion of any interest or other income earned on the
investment of the Trust Shares.

(c) To the extent that the Trustee becomes liable for the payment of any taxes
in respect of income derived from the investment of the Trust Shares, the
Trustee shall satisfy such liability to the extent possible from the Trust
Shares. The Majority Sellers shall indemnify, defend and hold the Trustee
harmless from and against any tax, late payment, interest, penalty or other cost
or expense that may be assessed against the Trustee on or with respect to the
Trust Shares and the investment thereof unless such tax, late payment, interest,
penalty or other expense was directly caused by the gross negligence or willful
misconduct of the Trustee. The indemnification provided by this Section 1.10(c)
is in addition to the indemnification provided in Section 3.1 and shall survive
the resignation of the Trustee and the termination of this Trust Agreement.

Section 1.11. Termination. Upon the disbursement of all of the Trust Shares,
including any and all dividends or other property received in respect to such
Trust Shares, this Trust Agreement shall terminate and be of no further force
and effect except that the provisions of Sections 3.1 and 3.2 hereof shall
survive termination.

ARTICLE 2

DUTIES OF THE TRUSTEE

Section 2.1. Scope of Responsibility. Notwithstanding any provision to the
contrary, the Trustee is obligated only to perform the duties specifically set
forth in this Trust Agreement, which shall be deemed purely ministerial in
nature. Under no circumstances will the Trustee be deemed to be a fiduciary to
any Party or any other person under this Trust Agreement. The Trustee will not
be responsible or liable for the failure of any Party to perform in accordance
with this Trust Agreement. The Trustee shall neither be responsible for, nor
chargeable with, knowledge of the terms and conditions of any other agreement,
instrument, or document other than this Trust Agreement, whether or not an
original or a copy of such agreement has been provided to the Trustee; and the
Trustee shall have no duty to know or inquire as to the performance or
nonperformance of any provision of any such agreement, instrument, or document.
References in this Trust Agreement to any other agreement, instrument, or
document are for the convenience of the Parties, and the Trustee has no duties
or obligations with respect thereto. This Trust Agreement sets forth all matters
pertinent to the trust arrangement contemplated hereunder, and no additional
obligations of the Trustee shall be inferred or implied from the terms of this
Trust Agreement or any other agreement, including without limitation the Stock
Purchase Agreement and the Lockup Agreement.

Section 2.2. Attorneys and Agents. The Trustee shall be entitled to rely on and
shall not be liable for any action taken or omitted to be taken by the Trustee
in accordance with the advice of counsel or other professionals retained or
consulted by the Trustee. The Trustee shall be reimbursed as set forth in
Section 3.1 for any and all compensation (fees, expenses and other costs) paid
and/or reimbursed to such counsel and/or professionals. The Trustee may perform
any and all of its duties through its agents, representatives, attorneys,
custodians, and/or nominees.

Section 2.3. Reliance. The Trustee shall not be liable for any action taken or
not taken by it in accordance with the direction or consent of the Parties or
their respective agents, representatives, successors, or assigns. The Trustee
shall not be liable for acting or refraining from acting upon any notice,
request, consent, direction, requisition, certificate, order, affidavit, letter,
or other paper or document believed by it to be genuine and correct and to have
been signed or sent by the proper person or persons, without further inquiry
into the person’s or persons’ authority.

Section 2.4. Right Not Duty Undertaken. The permissive rights of the Trustee to
do things enumerated in this Trust Agreement shall not be construed as duties.

Section 2.5. No Financial Obligation. No provision of this Trust Agreement shall
require the Trustee to risk or advance its own funds or otherwise incur any
financial liability or potential financial liability in the performance of its
duties or the exercise of its rights under this Trust Agreement.

ARTICLE 3

PROVISIONS CONCERNING THE TRUSTEE

Section 3.1. Indemnification. The Parties, jointly and severally, shall
indemnify, defend and hold harmless the Trustee from and against any and all
loss, liability, cost, damage and expense, including, without limitation,
attorneys’ fees and expenses or other professional fees and expenses which the
Trustee may suffer or incur by reason of any action, claim or proceeding brought
against the Trustee, arising out of or relating in any way to this Trust
Agreement or any transaction to which this Trust Agreement relates, unless such
loss, liability, cost, damage or expense shall have been finally adjudicated to
have been directly caused by the willful misconduct or gross negligence of the
Trustee. The provisions of this Section 3.1 shall survive the resignation or
removal of the Trustee and the termination of this Trust Agreement.

Section 3.2. Limitation of Liability. THE TRUSTEE SHALL NOT BE LIABLE, DIRECTLY
OR INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF THE
SERVICES PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH HAVE
BEEN FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED FROM THE TRUSTEE’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT OR CONSEQUENTIAL
DAMAGES OR LOSSES OF ANY KIND WHATSOEVER (INCLUDING WITHOUT LIMITATION LOST
PROFITS), EVEN IF THE TRUSTEE HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSSES
OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.

Section 3.3. Resignation. The Trustee may resign by furnishing written notice of
its resignation to the Parties. Such resignation shall be effective thirty
(30) days after the delivery of such notice or upon the earlier appointment of a
successor, and the Trustee’s sole responsibility thereafter shall be to safely
keep the Trust Shares and any dividends on other property received in respect of
such Trust Shares and to deliver the same to a successor trustee as shall be
appointed by the Parties, as evidenced by a joint written notice filed with the
Trustee or in accordance with a court order. If the Parties have failed to
appoint a successor trustee prior to the expiration of thirty (30) days
following the delivery of such notice of resignation, the Trustee may petition
any court of competent jurisdiction for the appointment of a successor trustee
or for other appropriate relief, and any such resulting appointment shall be
binding upon the Parties.

Section 3.4. Compensation. The Trustee shall be entitled to compensation for its
services as stated in the fee schedule attached hereto as Exhibit B, which
compensation shall be borne equally by the Majority Sellers and Buyer Parent.
The fee agreed upon for the services rendered hereunder is intended as full
compensation for the Trustee’s services as contemplated by this Trust Agreement;
provided, however, that in the event that the conditions for the disbursement of
funds under this Trust Agreement are not fulfilled, or the Trustee renders any
service not contemplated by this Trust Agreement, or there is any assignment of
interest in the subject matter of this Trust Agreement, or any material
modification hereof, or if any material controversy arises hereunder, or the
Trustee is made a party to any litigation pertaining to this Trust Agreement or
the subject matter hereof, then the Trustee shall be compensated for such
extraordinary services and reimbursed for all costs and expenses, including
reasonable attorneys’ fees and expenses, occasioned by any such delay,
controversy, litigation or event. If any amount due to the Trustee hereunder is
not paid within thirty (30) days of the date due, the Trustee in its sole
discretion may charge interest on such amount up to the highest rate permitted
by applicable law. The Trustee shall have, and is hereby granted, a prior lien
upon the Trust Shares with respect to its unpaid fees, non-reimbursed expenses
and unsatisfied indemnification rights, superior to the interests of any other
persons or entities and is hereby granted the right to set off and deduct any
unpaid fees, non-reimbursed expenses and unsatisfied indemnification rights from
the Trust Shares.

Section 3.5. Disagreements. If any conflict, disagreement or dispute arises
between, among, or involving any of the parties hereto concerning the meaning or
validity of any provision hereunder or concerning any other matter relating to
this Trust Agreement, or the Trustee is in doubt as to the action to be taken
hereunder, the Trustee is authorized to retain the Trust Shares until the
Trustee (i) receives a final non-appealable order of a court of competent
jurisdiction or a final non-appealable arbitration decision directing delivery
of the Trust Shares, (ii) receives a written agreement executed by each of the
parties involved in such disagreement or dispute directing delivery of the Trust
Shares, in which event the Trustee shall be authorized to disburse the Trust
Shares in accordance with such final court order, arbitration decision, or
agreement, or (iii) files an interpleader action in any court of competent
jurisdiction, and upon the filing thereof, the Trustee shall be relieved of all
liability as to the Trust Shares and shall be entitled to recover attorneys’
fees, expenses and other costs incurred in commencing and maintaining any such
interpleader action. The Trustee shall be entitled to act on any such agreement,
court order, or arbitration decision without further question, inquiry, or
consent.

Section 3.6. Merger or Consolidation. Any corporation or association into which
the Trustee may be converted or merged, or with which it may be consolidated, or
to which it may sell or transfer all or substantially all of its corporate trust
business and assets as a whole or substantially as a whole, or any corporation
or association resulting from any such conversion, sale, merger, consolidation
or transfer to which the Trustee is a party, shall be and become the successor
trustee under this Trust Agreement and shall have and succeed to the rights,
powers, duties, immunities and privileges as its predecessor, without the
execution or filing of any instrument or paper or the performance of any further
act.

Section 3.7. Attachment of Trust Shares; Compliance with Legal Orders. In the
event that any Trust Shares shall be attached, garnished or levied upon by any
court order, or the delivery thereof shall be stayed or enjoined by an order of
a court, or any order, judgment or decree shall be made or entered by any court
order affecting the Trust Shares, the Trustee is hereby expressly authorized, in
its sole discretion, to respond as it deems appropriate or to comply with all
writs, orders or decrees so entered or issued, or which it is advised by legal
counsel of its own choosing is binding upon it, whether with or without
jurisdiction. In the event that the Trustee obeys or complies with any such
writ, order or decree it shall not be liable to any of the Parties or to any
other person, firm or corporation, should, by reason of such compliance
notwithstanding, such writ, order or decree be subsequently reversed, modified,
annulled, set aside or vacated.

ARTICLE 4

MISCELLANEOUS

Section 4.1. Successors and Assigns. This Trust Agreement shall be binding on
and inure to the benefit of the Parties and the Trustee and their respective
successors and permitted assigns. No other persons shall have any rights under
this Trust Agreement. No assignment of the interest of any of the Parties shall
be binding unless and until written notice of such assignment shall be delivered
to the other Party and the Trustee and shall require the prior written consent
of the other Party and the Trustee (such consent not to be unreasonably
withheld).

Section 4.2. Escheat. The Parties are aware that under applicable state law,
property which is presumed abandoned may under certain circumstances escheat to
the applicable state. The Trustee shall have no liability to the Parties, their
respective heirs, legal representatives, successors and assigns, or any other
party, should any or all of the Trust Shares escheat by operation of law.

Section 4.3. Notices. All notices, requests, demands, and other communications
required under this Trust Agreement shall be in writing, in English, and shall
be deemed to have been duly given if delivered (i) personally, (ii) by facsimile
transmission with written confirmation of receipt, (iii) by overnight delivery
with a reputable national overnight delivery service, or (iv) by mail or by
certified mail, return receipt requested, and postage prepaid. If any notice is
mailed, it shall be deemed given five business days after the date such notice
is deposited in the United States mail. Any notice given shall be deemed given
upon the actual date of such delivery. If notice is given to a party, it shall
be given at the address for such party set forth below. It shall be the
responsibility of the Parties to notify the Trustee and the other Party in
writing of any name or address changes. In the case of communications delivered
to the Trustee, such communications shall be deemed to have been given on the
date received by the Trustee.

If to Live Nation, Inc.:

Live Nation, Inc.
9348 Civic Center Drive, 4th Floor
Beverly Hills, CA 90210
Facsimile Number: (310) 867-7054
Attention: Alan Ridgeway, Chief Financial Officer

with a copy to:

Live Nation, Inc.
9348 Civic Center Drive, 4th Floor
Beverly Hills, CA 90210
Facsimile Number: (310) 867-7158
Attention: Michael Rowles, General Counsel

If to a Majority Seller, to it at the registered address for its Trust
Certificates shown in the records of the Trustee,

with a copy to:

c/o John Perkins
28 Pine Road
Palm Court
Bellville, St. Michael, Barbados
Facsimile Number: (246) 429-5143

and a copy to:

Kaye Scholer LLP
425 Park Avenue
New York, New York 10022
Facsimile number: (212) 836-8689
Attention: Emanuel Cherney, Esq.

Each of the parties to this Trust Agreement may specify a different address or
facsimile number by giving notice in accordance with this Section 6.7 to each of
the other parties hereto.

If to the Trustee:

Wells Fargo Bank, National Association
1021 Main Street, Suite 2403
MAC T5017-241
Houston, Texas 77002
Attention: Deirdre Ward, Corporate Trust and Escrow Services
Telephone: (713) 289-3463
Facsimile: (713) 289-3488

Each of the parties to this Trust Agreement may specify a different address or
facsimile number by giving notice in accordance with this Section 4.3 to each of
the other parties hereto.

Section 4.4. Governing Law. This Trust Agreement shall be governed by and
construed in accordance with the laws of the State of Florida.

Section 4.5. Entire Agreement. This Trust Agreement, together with the Stock
Purchase Agreement and the Lockup Agreement, sets forth the entire agreement and
understanding of the Parties relating to the Trust Shares and supersedes any
prior oral or written agreements or arrangements in respect to the subject
matter hereof and thereof.

Section 4.6. Amendment. This Trust Agreement may be amended, modified,
superseded, rescinded, or canceled only by a written instrument executed by each
of the Parties and the Trustee.

Section 4.7. Waivers. The failure of any party to this Trust Agreement at any
time or times to require performance of any provision under this Trust Agreement
shall in no manner affect the right at a later time to enforce the same
performance. A waiver by any party to this Trust Agreement of any such condition
or breach of any term, covenant, representation, or warranty contained in this
Trust Agreement, in any one or more instances, shall neither be construed as a
further or continuing waiver of any such condition or breach nor a waiver of any
other condition or breach of any other term, covenant, representation, or
warranty contained in this Trust Agreement.

Section 4.8. Headings. Section headings of this Trust Agreement have been
inserted for convenience of reference only and shall in no way restrict or
otherwise modify any of the terms or provisions of this Trust Agreement.

Section 4.9. Counterparts. This Trust Agreement may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original, and
all of such counterparts taken together shall constitute one and the same
instrument.

Section 4.10. Certain Defined Terms. As used in this Trust Agreement, the
following terms will have the following respective meanings:

(a) “Affiliate” with respect to any specified Person, (i) with respect to any
natural Person, any trust, family limited partnership or similar entity created
by such natural Person solely for the benefit of such natural Person for estate
planning purposes, and (ii) with respect to any other Person, any Person which
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such other Person (for the
purposes of this definition, “control,” including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with,” as
used with respect to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of
such Person, whether through the ownership of voting securities, by agreement or
otherwise).

(b) “Person” means any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

(c) “Immediate Family Member” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, and shall include
adoptive relationships.

[The remainder of this page left intentionally blank.]

1

IN WITNESS WHEREOF, this Trust Agreement has been duly executed as of the date
first written above.

LIVE NATION, INC.

By: /s/ Michael Rowles
Name: Michael Rowles
Title: EVP, GC and Secretary


SAMCO INVESTMENTS LTD.

By: /s/ Christopher C. Morris
Name: Christopher C. Morris
Title: Director


/s/ Michael Cohl



    MICHAEL COHL

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee

By: /s/ Josie Hixon
Name: Josie Hixon
Title: Vice President


2